1                                  UNITED STATES DISTRICT COURT
2                                           DISTRICT OF NEVADA
3
     UNITED STATES OF AMERICA,                             )
4
                                                           )
5
                             Plaintiff,                    )       Case No.: 2:16-cr-00265-GMN-CWH
              vs.                                          )
6                                                          )    SECOND AMENDED SCHEDULING
     PASTOR PALAFOX, et al.,                               )              ORDER
7                                                          )
                             Defendants.                   )
8

9             On January 16, 2019, a status conference was held. (Mins. of Proceedings, ECF No.
10   1448). During the status conference, the Government requested a deadline extension for its
11   expert witness disclosures. (Id.). The Government further requested an extension of time to
12   make its last disclosure of statements, documents, and objects, including audio and video
13   recordings pursuant to Fed. R. Crim. P. 16(a)(1)(A)–(F). (See id.). For the reasons provided at
14   the status conference, the Court granted the Government’s request for extension of deadlines.
15   (Id.).
16            Accordingly,
17            IT IS HEREBY ORDERED that trial deadlines for Group 1 1 are amended according to
18   the table below:
19                                              GROUP 1 2
                 Palafox, Lopez, Gillespie, Perez, Gonzalez, Campos, Morales, and Garcia
20
          Trial date                                                   7/29/19 at 8:30 a.m.
21        Calendar call                                                7/18/19 at 9:00 a.m.
          Deadline for last disclosure of statements, documents, and          2/15/19*
22        objects, including audio and video recordings pursuant to
          Fed. R. Crim. P. 16(a)(1)(A)–(F)
23

24
     1
       Deadlines for Group 2 and Group 3 have not changed. However, the Court includes them in this Order in the
25   interest of clarity.
     2
       Deadline entries marked with an asterisk indicate a change in the deadline date from the previous Amended
     Scheduling Order, (ECF No. 1408).

                                                     Page 1 of 3
1                                           GROUP 1, continued
          Deadline for expert disclosures pursuant to Fed. R. Crim.                      2/15/19*
2
          P. 16(a)(1)(G)
3         Deadline for Government’s list of recordings,                                   5/30/19
          transcripts/translations of recordings, or portions thereof
4         to be used in case-in-chief 3
          Deadline for each Defendant to provide his respective list                      6/29/19
5
          of recordings, transcripts/translations of recordings, or
6         portions thereof to be used in case-in-chief
          Deadline for Brady and Giglio disclosures                                       6/29/19
7         Deadline for Jencks Act disclosures 4                                           7/19/19
          Deadline for Defendants to disclose any statements of                           7/19/19
8
          witnesses each respective Defendant intends to call
9         in his case-in-chief
          Deadline for disclosure of any summaries, charts, and                           7/19/19
10        calculations to be used in case-in-chief
11
                                                     GROUP 2 5
12

13
                     Neddenriep, Davisson, Dunlap, Lozano, Voll, Juarez, and Siemer
          Trial date                                                    1/6/20 at 8:30 a.m.
14        Calendar call                                                12/31/19 at 9:00 a.m.
          Deadline for pre-trial motions                                       9/9/19
15        Deadline for responses to pre-trial motions                         9/23/19
16
          Deadline for replies to pre-trial motions                           9/30/19
          Deadline for last disclosure of statements, documents, and          11/7/19
17        objects, including audio and video recordings pursuant to
          Fed. R. Crim. P. 16(a)(1)(A)–(F)
18        Deadline for expert disclosures pursuant to Fed. R. Crim.           12/6/19
19
          P. 16(a)(1)(G)
          Deadline for list of recordings, transcripts/translations of        12/6/19
20        recordings, or portions thereof to be used in case-in-chief
          Deadline for Brady and Giglio disclosures                           12/6/19
21

22
     3
       The Government’s list must include the recording date or production number, and must identify either the
23   portion segment or time code. Additionally, the Government must either provide a transcript, identify the
     speaker, or provide the ROI (record of interview) bates stamp number.
24   4
       As discussed during the December 14, 2018 status conference, this deadline may be moved to an earlier date
     depending on the number of Government witnesses to testify at trial. (Mins. of Proceedings, ECF No. 1405).
25   This matter will be discussed further at the upcoming February 21, 2019 status conference.
     5
       Discovery deadlines are governed by the schedule contained in the Motion to Certify Case as Complex, (ECF
     No. 427), which was adopted by the order dated February 6, 2018, (ECF No. 513).

                                                      Page 2 of 3
1                                           GROUP 2, continued
          Deadline for Jencks Act disclosures                                           12/27/19
2
          Deadline for Defendants to disclose any statements of                         12/27/19
3         witnesses each respective Defendant intends to call
          in his case-in-chief
4         Deadline for disclosure of any summaries, charts, and                         12/27/19
          calculations to be used in case-in-chief
5

6
                                                    GROUP 3 6
7
                             Ramirez, Henderson, Coleman, Halgat, and Chelby
8         Trial date                                                    6/1/20 at 8:30 a.m.
          Calendar call                                                5/26/20 at 9:00 a.m.
9         Deadline for pre-trial motions                                      2/3/20
10
          Deadline for responses to pre-trial motions                        2/18/20
          Deadline for replies to pre-trial motions                          2/25/20
11        Deadline for last disclosure of statements, documents, and          4/2/20
          objects, including audio and video recordings pursuant to
12
          Fed. R. Crim. P. 16(a)(1)(A)–(F)
13
          Deadline for expert disclosures pursuant to Fed. R. Crim.           5/1/20
          P. 16(a)(1)(G)
14        Deadline for list of recordings, transcripts/translations of        5/1/20
          recordings, or portions thereof to be used in case-in-chief
15
          Deadline for Brady and Giglio disclosures                           5/1/20
16        Deadline for Jencks Act disclosures                                5/22/20
          Deadline for Defendants to disclose any statements of              5/22/20
17        witnesses each respective Defendant intends to call
          in his case-in-chief
18
          Deadline for disclosure of any summaries, charts, and              5/22/20
19
          calculations to be used in case-in-chief

20                      18th day of January, 2019.
            DATED this _____
21

22
                                                       ___________________________________
23                                                     Gloria M. Navarro, Chief Judge
                                                       United States District Court
24

25
     6
      Discovery deadlines are governed by the schedule contained in the Motion to Certify Case as Complex, (ECF
     No. 427), which was adopted by the order dated February 6, 2018, (ECF No. 513).

                                                     Page 3 of 3
